Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on January 4th, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
??/KORTNEY KLINKEL/






	Appellant’s arguments have been fully considered.  In light of Appellant’s arguments, the previous rejections of record are hereby withdrawn and the following rejections are being made herein.  

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11, 16, and 21-22 of U.S. Patent Application No. 16/279,289 (hereinafter Aneja US Patent Application No. ‘289).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of a pharmaceutical composition comprising a monoethanolamine (Etn)-related compound and a pharmaceutically effective carrier; wherein the pharmaceutical composition is formulated in a capsule, tablet, or pill, and wherein the composition has a pH value between 2.0-8.0.  The claimed invention and U.S. Patent Application Aneja ‘289 are rendered obvious over another as the claimed invention teaches a broad genus of a composition comprising monoethanolamine that can be formulated in a capsule whereas Aneja ‘289 teaches a method of treatment utilizing a broad genus of  pharmaceutical composition comprising administering a broad genus monoethanolamine-related compound including monoethanolamine.  While Aneja ‘289 recites a method of treatment, the examiner contends that such composition is rendered obvious as the composition of Aneja ‘289 is encompassed by the instant invention and said method necessarily uses the composition to achieve its treatment.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 10,213,448.

Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 11, 16, and 21-22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 11, 16, and 21-22 recite the limitation of a composition in line 1 of claim 11 but recites “the pharmaceutical composition” in claim 11, line 8.  Specifically, the claims contains no earlier recitation or limitation of said terms and it is unclear as to what element the limitation was making reference to. As a result, there is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Claims 11, 16, and 21-22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention (see M.P.E.P 608.01 (k)).  


Claims 11, 16, and 21-22 are particularly vague and indefinite given that applicant is claiming a pH value of 2.0-8.0 (in sentences 9-10 in claim 11) but yet recite the use of tablets and pills which are not pH regulated.  The examiner respectfully points out that a pH scale measures the degree to which a liquid is either acidic or alkaline and such pH requirement does not apply to solid forms such as tablet and pills. Applicant’s scope is therefore confusing and ambiguous as the Examiner is unaware if applicant intends to include buffers wherein regulation of pH becomes necessary.  Moreover, given that applicant is reciting tablet and pills and failed to explicitly recite a liquid formulation, one of ordinary skill in the art would not be able to fully ascertain the metes and bounds of the aforementioned claims.
As a result of the above inconsistencies, the aforementioned claims are unable to be examined as disclosed given that the scope of the claimed subject matter would not be able to be determined by one of ordinary skill in the art.  However, for the sake of compact prosecution, the Examiner will construe that “a liquid formulation” and/or “buffer” is also set forth in the claims and is thus also envisaged in the claims. 
Objections

Claims 11, 16, and 21-22 are objected to because of the following informalities:  Claim 11 recites the terms “in a” twice on line 8, claim 11.  Appropriate correction is required.


Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.

2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

As for the term “consisting essentially of” limitation in claim 11, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d.  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).

Claims 11, 16, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iwata et al. (U.S. 2014/0256804 A1, previously cited) in view of Kulthanan et al. (Asia Pac. Allergy, 2013, Vol. 3, pgs. 155-160, previously cited).

Iwata et al. teach a pharmaceutical composition containing an active substance such as a coxib-drug which exerts excellent stability and which contains at least one basic amine or amino acid or at least one cyclodextrin and at least one carrier (i.e. inclusive of water; see paragraphs 0013-0014, 0079, 0113-0118).  Importantly, Iwata et al. teach that the basic amine or the basic amino acid is selected inter alia from monoethanolamine (see paragraphs 0079 and 0108). Importantly, Iwata et al. teach that coxib drugs are known in the art and known in the art to be effective against pathological conditions induced by Cox-2 expression including inflammation, pain, and cancer (see paragraphs 0004-0006).  Iwata et al. further teach that the composition can be provided in various forms including tablets, capsules, etc… (see paragraphs 0121-0122).  Iwata et al. further teach in example 2, table 4, the use of Compound A in a capsule containing another basic amine such as triethanolamine, diethanolamine, monoethanolamine and the like (see paragraphs 0132 and 0134).  


Iwata et al. are being provided to demonstrate that monoethanolamine is known in the art and can be incorporated into a capsule.  Specifically, Iwata et al. teach a formulation made as a capsule containing tromethamine or a capsule containing other basic amine such as monoethanolamine and further including lactose monohydrate, microcrystalline cellulose, hypromellose, sodium croscarmellose, polysorbate 80, and magnesium stearate (i.e. carriers; see paragraphs 0132-0134, table 4).  

Iwata et al. do not explicitly teach the exact pH of the composition.

Since Iwata teaches that the composition can include a carrier including water, Kulthanan et al. are therefore provided to demonstrate that distilled water possesses a pH of 5.7 (see abstract and pg. 157, table 1) and thus anticipates applicant’s recitation in claim 11 of a pH value between 2.0-8.0.
Moreover, the examiner contends that determining the pH for the capsule is obvious and can be determined during routine experimentation.  Additionally, given that applicant has yet to demonstrate the criticality and/or unexpected results of the pH for said compound in a capsule, tablet, or pill, the examiner maintains that it is therefore prima facie obvious to determine said pH if the desire is to determine the stability, activity, and/or solubility of said composition.  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the composition of Hellwig et al. as a capsule since Iwata et al. teach that formulations containing monoethanolamine and given that Iwata et al. teach compositions containing a basic amine such as monoethanolamine that are useful in managing blood pressure.  Given the teachings of Kulthanan, and Iwata et al., one of ordinary skill would have been motivated to formulate the composition of Iwata et al. with the reasonable expectation of providing a composition that is effective in preventing decrease of blood exposure and in increasing bioavailability.

Claims 11, 16, and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hellwig et al. (Fundam. Appl. Toxicol., 1997, Vol. 40, No. 1, pgs. 158-162, previously cited) in view of Gerbracht, et al. (Arch. Toxicol., 1998, Vol. 72, pgs. 319-329), Kulthanan et al. (Asia Pac. Allergy, 2013, Vol. 3, pgs. 155-160, previously cited), and Kathpalia et al. (J. Adv. Pharm. Edu & Research, 2014, Vol. 4, No. 2, pgs. 165-177, previously cited).

Hellwig et al. teach that Monoethanolamine (MEA) is a hygroscopic liquid that is used in the production of ethanol-amine soaps and ethanolamides for use as emulsifiers, thickeners, wetting agents, detergents, and alkalizing agents in cosmetics (see pg. 158, left col.).  Specifically, Hellwig et al. teach that pregnant rats were administered monoethanolamine (MEA) as an aqueous solution (i.e. MEA as a single agent in the formuiaton) (i.e. inclusive of water; i.e. also a carrier) by gavage (i.e. liquid oral administration) at dose levels of 0, 40, 120, and 450 mg/kg/day on days 6 through 15 of gestation.  Subsequently, some of the dams and pups were euthanized and examined for pathological changes.  Gavage administration of 450 mg of MEA/kg/day to pregnant rats resulted in toxicity, decreased body weights, and lactation.  However, there was no evidence of toxicity at 40 mg or 120 mg/kg/day of MEA.  Importantly, Hellwig et al. teach that groups of 40 rats were gavaged once daily with an aqueous solution of MEA in doubly distilled water at various doses (see pg. 150, Experimental Design Section, left col.).  Thus, it was concluded that MEA was not developmentally toxic to Wistar rats following repeated oral administration.  

Hellwig et al. do not explicitly teach that the oral dosage form is a capsule.  Additionally, Hellwig et al. do not explicitly teach the exact pH of the composition.  Finally, Hellwig et al. do not explicit teach an expressed utility in the toxicity study.  

The examiner, however, contends that because MEA, as admitted by Applicant’s own Appeal Brief, is known in the art as an buffering agent, an emulsifier, a thickener and a wetting agent, a well-known utility is indeed associated with MEA.  

Gerbracht, on the other hand, is being provided to demonstrate that one skilled in the art would have found it obvious to further conduct toxicity studies using MEA in other species and thus obvious to again utilize said MEA as taught by Hellwig et al.  Specifically, Gerbracht et al. teach toxicity studies in animals are carried out for hazard identification and safety assessment and toxicological examination should be performed in at least two different animals (at least one rodent and one non-rodent) in order to identify differences in the susceptibility of species (see pg. 327, right col.). Otherwise, Gerbracht teaches that omission of other animals in testing may lead to a loss of important information on the toxicity profile of a new chemical (see pg. 328, right col.).  

Since Hellwig teaches that the composition was formed in double distilled water, Kulthanan et al. are provided to demonstrate that distilled water possesses a pH of 5.7 (see abstract and pg. 157, table 1) and thus anticipates applicant’s recitation in claim 11 of a pH value between 2.0-8.0.  
Moreover, the examiner contends that determining the pH for the capsule is obvious and can be determined during routine experimentation.  Additionally, given that applicant has yet to demonstrate the criticality and/or unexpected results of the pH for said compound in a capsule, tablet, or pill, the examiner maintains that it is therefore prima facie obvious to determine said pH if the desire is to determine the stability, activity, and/or solubility of said composition.  

Kathpalia et al., on the other hand, are being provided to demonstrate that drug formulations are known in the art wherein solid and/or liquid compositions can be provided as soft gelatin capsules (see abstract).  Specifically, Kathpalia et al. teach that soft capsules are for solid, liquids, and semi-solids with various shapes and which can further contain other ingredients that can provide flexibility (See pg. 165-166).  Importantly, Kathpalia et al. teach that soft gelatin capsules are usually filled with suspensions or liquids (see pg. 166).  Additionally, Kathpalia et al. teach that liquid-fill hard gelatin capsule technology was established in early 1980s as an alternative to soft gelatin capsules and offered a number of specific advantages including lower moisture, gas transmission, use of high melting point excipients, plasticizers, and preservative-free lower moisture content and ease of coating (see pg. 168, right col.).  In sum, Kathpalia et al. offers several reasons as to why one skilled in the art would choose liquid-filled hard capsules if the desire is to improve bioavailability, protect oxidation sensitive compounds or API variability (see pg. 169, left col.).    

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the composition of Hellwig et al. as a capsule since Hellwig teaches MEA formulations can be made and do not cause toxicities and in light of Kathpalia who teaches that aqueous or liquid formulations can be formulated into capsule depending on the desired endpoint or bioavailability.  Given the teachings of Hellwig et al., Gerbracht, Kulthanan, and Kathpalia et al., one of ordinary skill would have been motivated to formulate the composition of Hellwig et al. with the reasonable expectation of providing a composition that is effective in reducing toxicity and effective in increasing bioavailability.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503. The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
05/06/22